Title: Thomas Jefferson to Elkanah Watson, 16 May 1820
From: Jefferson, Thomas
To: Watson, Elkanah


					
						
							Monticello
							May 16. 20.
						
					
					Th: Jefferson returns his thanks to mr Watson for the copy of the History of the Western canals which he has been so kind as to send him. the magnificent canal of New York certainly entitles those who have concieved, projected, or been otherwise instrumental in effecting it to more honorable mention in the pages of history, than the heroes of Bleinheim or Waterloo.   his work furnishes also the most remarkable instance of the rapid advance of a country from a wilderness to cultivation & the Arts than that even America itself can elsewhere produce.
					
						He salutes mr Watson with great esteem & respect.
					
				